      Case 2:21-cv-01187-KJM-KJN Document 5 Filed 09/07/21 Page 1 of 2



 1   BOUTIN JONES INC.
     Daniel S. Stouder SBN 226753
 2   Ian K. McGlone SBN315201
     555 Capitol Mall, Suite 1500
 3   Sacramento, CA 95814-4603
     T: (916) 321-4444/F: (916) 441-7597
 4

 5   Attorneys for Defendants, DB Asset Group, LLC;
     Gary Dambach, Jr. and Todd Dambach
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   INTEGRITY BUSINESS PARTNERS, LLC,                  Case No.: 2:21-cv-01187-KJM-KJN
     a California Limited Liability Company,
12
                           Plaintiff,                  STIPULATION AND ORDER
13                                                     EXTENDING DEFENDANTS’ TIME TO
            vs.                                        RESPOND TO THE COMPLAINT
14
     DB ASSET GROUP, LLC, a Florida Limited
15   Liability Company; GARY DAMBACH, JR,
     an Individual, TODD DAMBACH, an
16   Individual, and Does 1 through 10, inclusive
17                         Defendants.
18

19          IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
20   Defendants by and through their designated counsel, that:
21          WHEREAS all defendants recently retained the same counsel.
22          WHEREAS on August 30, 2021, defense counsel signed a waiver of the service of summons
23   provided by plaintiff for defendants Gary Dambach, Jr. and Todd Dambach and each is required to
24   file and serve an answer or motion under Rule 12 on or before October 18, 2021.
25          WHEREAS defendant DB Asset Group, LLC was previously served and is currently
26   required to file and serve an answer or motion under Rule 12 on or before September 23, 2021, by
27   prior agreement between Plaintiff and DB Asset Group, LLC.
28
                                                   1
                                         STIPULATION AND ORDER
     1184521.1
      Case 2:21-cv-01187-KJM-KJN Document 5 Filed 09/07/21 Page 2 of 2



 1          WHEREAS October 18, 2021 is more than 28 days beyond the date by which DB Asset

 2   Group, LLC was originally required to respond to the complaint. Local Rule 144(a).

 3          WHEREAS the parties agree that all defendants shall have until October 18, 2021 to file and

 4   serve an answer or motion under Rule 12.

 5          IT IS SO STIPULATED.

 6

 7   Dated: August 30, 2021                     BOUTIN JONES INC.
 8
                                                By: _______________________________________
 9                                                    Daniel S. Stouder
                                                      Ian K. McGlone
10                                                    Attorney for Defendants, DB Asset Group,
                                                      LLC; Gary Dambach, Jr. and Todd Dambach
11

12   Dated: August 30, 2021                     ALVES RADCLIFFE LLP.
13
                                                By: _______________________________________
14                                                    Suzanne M. Alves
                                                      Attorney for Plaintiff, Integrity Business
15                                                    Partners LLC.
16

17

18
            IT IS SO ORDERED.
19

20   DATED: September 7, 2021.

21

22

23

24

25

26

27

28
                                                   2
                                         STIPULATION AND ORDER
     1184521.1
